DETAILED ACTION
This is an Allowance based on the 17/097,911 application filed on 11/13/2020 and which claims as originally filed have been considered in the ensuing action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/097,911 is a continuation of application 16/266,393 filed on 02/04/2019 now US Patent 10,835,774, which is a continuation of application 15/437,176 filed 02/20/2017 now US Patent 10,195,479, which claims priority to a provisional filed 02/19/2016. Application 17/097,911 has priority to 02/09/2016.

Terminal Disclaimer
The eTerminal disclaimer filed on 06/07/2022 has been received and approved on 06/07/2022. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2020, 02/08/2021, and 04/28/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 (Fig 1-9): A retractable wall mounted weightlifting exercise bench
Species 2 (Fig 10): A retractable wall mounted weightlifting exercise bench and a retractable wall mounted exercise rack
Species 3 (Fig 11-13): A retractable wall mounted weightlifting exercise bench with a folding seat and adjustable pitch angle 
Species 4 (Fig 14-15): A retractable wall mounted weightlifting exercise bench with a holding bracket for connecting to the bench in the retracted position

The species are independent or distinct because the species disclose different functional and structural limitations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The different structural and functional limitations would require a separate search and consideration per species and create an undue examination burden on the examiner. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Michael Neustel on 06/07/2022 a provisional election was made without traverse to prosecute the invention of Species C, claim1-10, 12-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 1, 16, 18 and 21 are allowable. The restriction requirement, as set forth above, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species D is withdrawn.  Claim 11 , directed to Species D no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or disclose a retractable wall mountable weightlifting bench in combination with all the structural and functional limitations of independent claims 1, 16 and 21 and further comprising a mounting bracket adapted to be attached to a wall, a bench having a first and second segment, the first segment pivotally attached to the mounting bracket on one end and to the second segment on the other end, the bench having an extended and retracted position, wherein the first and second segments are parallel in the retracted and extended position, but folded in an overlapping manner in the retracted position, where the bench is vertically oriented in the retracted position and horizontally oriented in the extended position and a first support pivotally attached to the bench, the first support is not parallel to the first surface of the bench in the extended position, but parallel to the bench in the retracted position.  
The prior art of record fails to teach or disclose a retractable wall mountable weightlifting bench in combination with all the structural and functional limitations of independent claim 18 and further comprising a mounting bracket adapted to be attached to a wall, a bench  having an extended and retracted position, where the bench is vertically oriented in the retracted position and horizontally oriented in the extended position, a seat movably attached to the bench near the front of the bench, the seat having a flat state and an inclined state, where the seat is parallel to the first surface of the bench when in the flat state and herein the seat is angled with respect to the first surface of the bench when in the inclined state, and first and second supports pivotally attached to the bench, the first and second supports are not parallel to the first surface of the bench in the extended position, but parallel to the bench in the retracted position.  
The closest prior art of record includes Schrems (US 4,358,109), Couch (US 2014/0339184), and Moerth-Cross (US 9,675,510).

Schrems teaches an adjustable exercise bench attached to an upright structure (3) through a mounting bar (35, analogous to the mounting bracket), a bench having a first segment (13) and a second segment (12), the first segment pivotally attached to the mounting bar on one end and the second segment on the other end (see Figures 1-6), the bench having an extending and retracted position (see Figures 1-6), where the first and second segments are parallel in the extended position and oriented horizontally. Schrems further teaches first and second supports (22, 25). Schrems fails to disclose that the device is configured to be mounted to a wall, and that the first and second segments are parallel in the retracted position and folded in an overlapping manner in the retracted position, where the bench is vertically oriented in the retracted position and that the first supports is parallel to the bench in the retracted position.  Schrems further fails to disclose a seat movably attached to the bench near the front of the bench, the seat having a flat state and an inclined state, where the seat is parallel to the first surface of the bench when in the flat state and herein the seat is angled with respect to the first surface of the bench when in the inclined state.
Couch teaches a retractable utility rack configured to be attached to a wall through a mounting bracket (18, see Figures 1-7), a bench (12, in the broadest reasonable interpretation storage bed 12 has been considered a bench), the bench having a first segment and a second segment telescopically connected (see Figures 1-2A), the first segment pivotally attached to the mounting bracket (see Figure 1), the bench having an extended horizontal position (see Figure 1) and a retracted vertical position (see Figure 11) and a pair of supports (14a, 14b). Couch fails to disclose that the first and second segment are pivotally attached to each other, wherein the first and second segments are parallel in the retracted and folded in an overlapping manner in the retracted position and that the first support is not parallel to the first surface of the bench in the extended position. Couch further fails to disclose a seat movably attached to the bench near the front of the bench, the seat having a flat state and an inclined state, where the seat is parallel to the first surface of the bench when in the flat state and herein the seat is angled with respect to the first surface of the bench when in the inclined state.
Moerth-Cross teaches an exercise table attached to an upright wall structure (see Figure 25) having two support legs (see Figure 25). The exercise table configured to be folded upwards and stored in a retracted position, such that the legs and the table are vertical and parallel to each other. Moerth-Cross fails to disclose a bench having a first and second segment, the first segment pivotally attached to the mounting bracket on one end and to the second segment on the other end, the bench having an extended and retracted position, wherein the first and second segments are parallel in the retracted and extended position, but folded in an overlapping manner in the retracted position. Moerth-Cross further fails to disclose a seat movably attached to the bench near the front of the bench, the seat having a flat state and an inclined state, where the seat is parallel to the first surface of the bench when in the flat state and herein the seat is angled with respect to the first surface of the bench when in the inclined state.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784